Eschweiler, J.
(dissenting). The note here involved begins: “On or before ten years with privilege of a ten years extension by payees after date Mch. 1st, 1918, promise to pay to the order of Henry Nohns;” it ends: “Privilege of paying $500 or more at any interest-paying date by giving 30 days’ notice.”
With what I think is the strained and unnatural construction given by the majority opinion to the first of the above quoted clauses I cannot agree.
It cannot be questioned but that the privilege of making partial payments before maturity given by the final clause above quoted is a privilege given to and resting in the person or persons obligated to pay the note, although there are no names, designations, or pronouns to that effect inserted. No one, however, could reasonably contend, or would be listened to for a moment, either at law or in equity, that such was not a right given by the original taker of the note to the maker, and any one obliged to pay because of standing in his shoes.
Although there is a similar omission of names, designations, or pronouns in the first clause, yet it is very clear to me that it was intended thereby to give to the person obligated to pay the note the same kind of a privilege to extend the period of payment as it was in the latter clause to give the right or privilege of making the partial payments.
*601I can see nothing more strange in granting to the persons obliged to pay this note an additional ten years than in fixing the original period at the long period of ten years; the extension period being no more unusual than the original period.
That other language might have been much more appropriately used in such an instrument may be cheerfully conceded, but if the last clause were before us now for consideration, much the same criticism of its language could be made as is made in the majority opinion to the first clause; but nevertheless only one result could be reached, viz. that any one obliged to pay might do so before maturity.
The use of the word “by”' in the phrase “by payee,” following the word “extension,” does not complicate the situation as I view it. Any grant of extension of time for the payment must be “by” the one to whom the payment is to be made. The privilege, however, of obtaining and benefiting by such extension is of course “in” or “to” the one by whom the payment must be made.
It is not questioned that it is the law in this state that when the original mortgagor sold to the McNetts and they assumed the payment of the mortgage, an assumption carried on by the present respondent, that, at least as between Maughan and the McNetts, the McNetts became the principal debtors. Fanning v. Murphy, 126 Wis. 538, 544, 105 N. W. 1056; Lichtstern v. Forehand, 181 Wis. 216, 227, 194 N. W. 421. See 21 A. L. R. 429. Not only by law is such assumption recognized, but plaintiff, the present holder, most emphátically recognizes it by asking for' a deficiency judgment against McNett. That being so, no known rule of law, and it would be unthinkable in equity, would permit Maughan to afterwards traffic with such privilege to his personal benefit with some third person, or even with the holder of the note, and assign or forego, for a valuable considera*602tion to him alone, such option or privilege to extend the note to the prejudice of the persons assuming and agreeing to pay to his relief the mortgage.
I think that plaintiff, by foreclosing the mortgage and asking for a deficiency judgment against McNett because the latter had assumed the obligation to pay this note, made himself a party to the transaction and ought not now to be heard to say that the four corners of the note did not apply as to the privileges and rights of any one required to pay, either as original maker or by subsequent assumption, but did apply as to such person’s liabilities and obligations on the same note.
I am authorized to state that Mr. Justice Fritz joins in this dissent.